Citation Nr: 1229576	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO.  09-36 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral cataracts. 

2.  Entitlement to service connection for an acquired psychiatric disorder including posttraumatic stress disorder (PTSD), anxiety, and depression. 

3.  Entitlement to a compensable rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Counsel 

INTRODUCTION

The Veteran served on active duty from July 1968 to July 1970. 

This appeal comes before the Board of Veterans' Appeals (Board) from September 2007 and June 2008 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified before the Board sitting at the RO in June 2012.  A transcript of the hearing is associated with the claims file. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal. 

The issues of service connection for bilateral cataracts and for a compensable rating for bilateral hearing loss  are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.


FINDING OF FACT

The Veteran's acquired psychiatric disorders, best diagnosed as depression, anxiety, and delusion disorders, first manifested after service and are not related to any aspect of service. 





CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In December 2005, the RO provided a notice that informed the Veteran of the criteria to substantiate a claim for service connection except that the notice did not address the assignment of a rating and effective date.  The notice did explain the Veteran's and VA's respective responsibilities to obtain relevant evidence.  The Board concludes that the notice error was not prejudicial to the Veteran because service connection will not be granted and a rating and effective date will not be assigned.  

In addition, VA has obtained all relevant, identified, and available evidence and has notified the appellant of any evidence that could not be obtained.  VA has also obtained medical examinations.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

The Veteran served as a U.S. Army watercraft operator with service in the Republic of Vietnam from January 1969 to January 1970.  He contends that his cataracts were first diagnosed in service and were aggravated by service and that his acquired psychiatric disorders were caused by experiencing traumatic events in service. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disease must be shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge from service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 (1997).  Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., the diagnosis must comply with the Fourth Edition of the Diagnostic and Statistical Manual of Mental Disorders, 1994 (DSM-IV)); in certain circumstances, credible supporting evidence that the claimed in-service stressor occurred; and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  See 38 C.F.R. §§ 3.304(f), 4.125; see also Cohen v. Brown, 10 Vet. App. 128, 140 (1997). 

Under DSM-IV, a stressor is a traumatic event in which both of the following were present: (1) the person experienced, witnessed, or was confronted with an event or event that involved actual or threatened death or serious injury, or threat to the physical integrity of self or others; and (2) the person's response involved intense fear, helplessness, or horror.   A stressor must consist of an event during such service that is outside the range of usual human experience and such that would be markedly distressing to almost anyone, such as experiencing an immediate threat to one's life or witnessing another person being seriously injured or killed.  It is the distressing event, not mere presence that constitutes a valid stressor.  Zarycki v. Brown, 6 Vet. App. 91, 99 (1994).  Service in a combat zone is stressful to some degree to all who are there, whatever their duties or experiences.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see also VAOPGCPREC 12-99 (Oct. 18, 1999) (cited at 65 Fed. Reg. 6257 (2000)) ("the phrase 'engaged in combat with the enemy,' as used in 38 U.S.C. § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality").  

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether the veteran engaged in "combat with the enemy," as established by recognized military combat citations or other official records.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, the veteran's lay statements alone may establish occurrence of the claimed in-service stressor, in the absence of clear and convincing evidence to the contrary, as long as the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R.
§ 3.304(f); see Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

For claims that were appealed to the Board but not decided as of July 13, 2010, changes to the applicable regulations are in effect as follows.  If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304 (f) (3); 75 Fed. Reg. 39,843 (Jul. 13, 2010) 

 "Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The occurrence of an event alleged as the "stressor" upon which a PTSD diagnosis is based (as opposed to the sufficiency of the alleged event to cause PTSD) is an adjudicative determination, not a medical determination.  Zarycki v. Brown, 6 Vet. App. 91, 97-98 (1993). 

Service personnel records showed that the Veteran served in Vietnam as a watercraft operator and pier sentry in a transportation unit located on an inland river.  There is no service record evidence of participation in direct combat. 

In January 2006, the Veteran reported experiencing three traumatic events.  He reported that his unit was attacked and thirty enemy soldiers were killed in January 1969.  He reported seeing and hearing calls from soldiers on a passing boat at some time in May through July 1969.  He did not understand the calls but and later learned that a soldier on the boat had been seriously injured in a grenade accident and realized that he should have responded.  He further reported that at some time in June through August 1969 while he was on guard duty, another soldier fell into the water and drowned near his guard station.  He was unable to find a life preserver or assist the soldier in time.  In an undated report from the Joint Services Record Research Center, a research representative noted a review of the unit's supervisory command's daily journals, operation reports, and lessons learned for activities ending in April 1969 and noted that the unit was attacked with mortars in February 1969 with one civilian injury and no U.S. casualties.  There is no evidence of record of research for events after April 1969. 

Service treatment records are silent for any symptoms, diagnoses, or treatment for an acquired psychiatric disorder.  No mental health symptoms were reported by the Veteran or noted by a VA physician in a September 1984 examination. 

The Veteran received VA regular VA outpatient treatment starting in 1987.  Clinicians noted that he was unmarried and lived with family members.  In October 1987, a VA mental health clinician noted the Veteran's reports of feelings of depression associated with multiple chronic health problems including back pain, gastrointestinal distress, earaches, genital warts, genital warts, and insomnia from frequent awakenings.  In November 1989, the Veteran reported to a VA clinician that the back pain was a residual of a 1981 workplace accident and that he had not worked steadily since about 1985.  In December 1989, a VA outpatient clinician noted the Veteran's report of symptoms of depression and interrupted sleep associated with back pain and nocturia from a benign prostate disorder.  In August 1990, the Veteran sought mental health treatment for nervousness, depression, low energy, poor memory, and social isolation.  A clinician scheduled the Veteran for further evaluation.  In November 1990, the Veteran reported that he had no mental health symptoms and was only disturbed by chronic back pain.  Nevertheless, VA outpatient clinicians through 2005 noted intermittent but recurrent symptoms of anxiety and depression.  In July 2001, a VA psychiatrist diagnosed mood disorder secondary to medical conditions.  In May 2004, a VA psychiatrist diagnosed nonspecific and multifactorial anxiety and depressive symptoms, dependent personality traits, and chronic pain/fibromyalgia.  In September 2005, a clinician noted "nonspecific" anxiety and depressive symptoms.  Throughout this period of outpatient care, the Veteran did not mention and clinicians did not note any continuity of symptoms since service or any traumatic events in service.  

The RO received the Veteran's claim for service connection for PTSD in November 2005.  The Veteran was referred by his service organization representative to a VA Vet Center counselor for assistance in completing a stressor report that was received by the RO later the same month.  A VA counselor performed an intake interview and noted that the Veteran was inducted into the Army under a Department of Defense program that lowered the mental aptitude requirements for service.  In a second interview, the counselor noted that he provided assistance in completing the form but that the Veteran stated that he was able to handle his thoughts of war alone and did not require counseling.  The counselor noted that the Veteran was "benefits oriented," and the case was closed without any substantive therapy. 

In August 2007, a VA doctoral level psychologist noted a review of the entire claims file, performed a two hour interview, and provided a thirteen page clinical report.  The Veteran reported receiving a short course of VA treatment for depression in 1977 and again starting in February 2000.  He did not report the causes for his symptoms of depression.  The Veteran also reported that he experienced the sensation of a quick bright light that interfered with sleep and the delusion of insects landing on him when none were actually present.  The psychologist noted the Veteran's report of the boat/grenade and drowning incidents and that he felt sad and had fleeting thoughts about them every month or two.  The psychologist noted that evidence of a rocket attack on the base had been verified but that the Veteran did not discuss it as a stressor.  The Veteran reported that his most significant problem was recurrent jittery nerves not triggered by anything and considered any psychiatric problems unrelated to the experiences in Vietnam.  The psychologist diagnosed delusional disorder, somatic type, mild depression and personality disorder by history.  The psychologist concluded that although the Veteran may have experienced the two traumatic events, he had no symptoms or loss of function associated with infrequent memories of the events which did not support a diagnosis of PTSD.  The psychologist noted that his mild depression and delusions had no relationship to service and that the Veteran agreed with the diagnoses and conclusions. 

In September 2007, the RO denied service connection for PTSD because there was no clinical diagnosis of PTSD and because depression and anxiety were not associated with any aspect of service. 

In December 2007, the same Vet Center counselor from the encounter in 2006 noted that the Veteran appeared at the Center with his RO decision.  The counselor performed another intake examination and noted the Veteran's reports of three traumatic events in service: witnessing bodies floating in the river, inability to assist a drowning soldier, and witnessing an explosion and injury of a soldier in a small boat.  The counselor noted symptoms of depression, sleep interruption, excessive sleep, "some anger themes," delusions involving insects on the head and skin, and social isolation.   The counselor or other staff members engaged in seven individual sessions that primarily addressed the insect delusion.  Subsequently, the Veteran joined and participated in group counseling sessions through July 2010.  Records of the group counseling have been recovered and with two exceptions contain few comments specific to the Veteran or the relationship of his symptoms to the events in service.  On one occasion in December 2009, the counselor noted only a discussion regarding a negative rating decision.  In June 2010, the counselor met individually with the Veteran to discuss benefits and compensation and pension (C&P) examination problems.  The problems were the Veteran's failure to "open up" and fully discuss his symptoms and experiences during the C&P examinations because of limited cognition, level of education, and fear of authority figures.  The counselor summarized the circumstances of the traumatic events discussed above and for the first time another event when an unexploded rocket landed nearby.  The counselor diagnosed mild to moderate PTSD associated with these events.  

In July 2009, another VA doctoral level psychologist noted a review of the claims file, examined the Veteran, and provided a 13 page report.  The psychologist noted the Veteran's explanation that he did not tell the previous VA examiner all the details of his symptoms and experiences because he did not know what to say or got the information wrong.  The Veteran reported recurrent dreams about his deceased parents and disputes with others in his post-service life and job but not about Vietnam.  He reported feelings of sadness, fatigue, lack of motivation, sensations of bright light "explosions" in his head, memory loss, irritability, and social isolation.  However, he reported good continuing relationships with family members, other veterans at the Vet Center, and at his church.  He reported feelings of guilt regarding his lack of action in the boat/grenade and drowning incidents and that he was harassed by a military supervisor who read his mail.  The psychologist noted that the Veteran's decreased level of interest in activity was related to his physical disorders and not to residuals of the traumatic events.  A quantitative psychometric test for PTSD symptom severity indicated that PTSD was not present in the Veteran's case and that the severity of the symptoms was over reported.  The psychologist diagnosed depressive disorder.  Although the psychologist listed many physical disorders in the Axis III entry, he did not clearly indicate that the disorders were the cause of the depression.  

In a December 2009 letter, the Veteran's two sisters noted that they observed a change in the Veteran's behavior after he returned from military service.  They noted that he became more nervous, reserved, and socially withdrawn and had problems with excessive alcohol use.  He had difficulty with maintaining employment and developed a habit of using netting and pest strips around his bed at night to keep insects away.  

In a July 2010 letter, the counselor inaccurately noted that the Veteran had been an active client since January 2006.  The counselor attached written material describing the DOD program that lowered the then current aptitude standards (but not lower than the statutory minimum) and referred to medical studies that suggested that soldiers with lower aptitude test scores were more susceptible to the development of PTSD.  Service documents showed that the Veteran's aptitude score on one test was in the lowest but acceptable group.  The counselor noted that he had established a therapeutic relationship with the Veteran and could provide an understanding and fair evaluation.  He noted that the lack of a therapeutic relationship in a brief compensation and pension examination resulted in a "skewed and invalid" forensic examination.  The counselor noted that the Veteran displayed a full range of symptoms to warrant a diagnosis of PTSD with depression based on confirmed and validated stressors.  The counselor also associated the delusional disorder involving insects with the Veteran's failure to take prophylactic medication for malaria and use of mosquito netting during his tour of duty in Vietnam.  

In September 2010, the Veteran was examined by a third VA doctoral level psychologist who noted a review of the claims file and provided a ten page report.  The psychologist noted that the records showed treatment for depression since 2000 but that the Veteran was not diagnosed with PTSD at his servicing VA medical center or by the two previous compensation and pension examiners.  The psychologist noted the diagnosis of PTSD by the Vet Center counselor but without evidence that any PTSD symptoms existed.  On examination, the Veteran reported experiencing brief episodes of depressed mood in response to being alone, physical pain, lack of financial resources, and other "life stressors" but not in response to any circumstance related to military service.  Interrupted sleep was caused by back pain and the need for frequent urination because of a prostate disorder.  Regarding incidents in service, the Veteran reported that he felt "picked-on" because his supervisor read his mail.  He described the boat/grenade incident but reported that he did not witness it but heard shouting and learned the details later.  He also reported guilt because he was not able to help the drowning soldier.  He reported that he had memories of the incidents about once per year when reminded by something else but did not experience significant distress over the memories.  The psychologist concluded that these were normative reactions and not indicative of PTSD.  The Veteran reported that he still experienced intermittent, nocturnal sensations of insects crawling on him but did not discuss any association with Vietnam service.  The psychologist diagnosed a depressive disorder associated with post-service life stressors and concluded that there was no evidence that the symptoms arose in service, were continuous since service, or related to events in service.  

In a June 2012 Board hearing, the Veteran stated that he was present when a soldier drowned near his pier in the summer months of 1969 but that he did not know the soldier personally and could not provide his name.  He stated that he was on the base in early 1969 when an attack occurred and he was told that thirty enemy soldiers were killed.  He did not report that he participated in the combat action.  He also stated that he was present during the summer of 1969 when his base was attacked with mortar rounds.  The Veteran acknowledged that he was receiving treatment for depression but was not sure what the clinicians had determined was the cause.  

The Board concludes that service connection for an acquired psychiatric disorder including PTSD and depression is not warranted.   The great weight of credible and probative evidence is that the Veteran does not have PTSD and that his symptoms of depression and his delusion disorder did not arise until after service and are not related to any aspect of active duty service.  

The Veteran is competent and credible in his reports of his observable symptoms and the events he experienced in service because he has described them intimately and consistently to all examiners who have not challenged them as inaccurate or manipulative.  The Veteran and his examiners all acknowledged that the sensation of insects on the skin is a delusion.  Service records do show that the Veteran was in the lowest acceptable range of performance on the entry military aptitude test.  Clinicians have noted during examinations that the Veteran often responds slowly and carefully to questions and appeared to have some memory difficulties.  Nevertheless, the Veteran is competent to attend to his own financial affairs and does not demonstrate any cognitive deficits that impede his capacity to describe his symptoms and consistently report his recollections of events in service.   One traumatic event, an attack on his base, has been verified although the number of casualties is substantially less than reported by the Veteran.  There is no service record evidence that the Veteran participated in direct combat action, and his description of his pier guard and watercraft duties and the specific traumatic events are not consistent with combat.  The Board concludes that the Veteran was not in combat.  However, the nearby landing of an unexploded rocket is consistent with the verified attack, and this event demonstrates that he was present in a situation that would likely cause fear of hostile military or terrorist activity.  However, only one of several examiners have diagnosed PTSD or associated this event or the unverified boat/grenade, drowning, and harassment events with his current depressive disorder.  

The Board places greatest probative weight on the VA outpatient clinician observations over the previous ten years and the evaluations and opinions by three VA doctoral level psychologists who all diagnosed depression associated with post-service life stressors and who declined to diagnose PTSD.  The Veteran never discussed events in service with the attending outpatient clinicians who diagnosed and treated the Veteran's depression and occasional anxiety and associated the disorders with his chronic physical disabilities and pain.  These symptoms were not noted in reports prior to 1987 and the Veteran has not reported that they arose at any time prior to his 1981 workplace accident.   All three psychologists noted a review of the records, discussed the history and symptoms at length, and concluded that even if the events occurred as described by the Veteran, his symptoms were not a residual of the traumatic events.  The reasons were that the occasional recollections of the events were normal, were not the source of his reported and observed symptoms, and did not support a diagnosis of PTSD.  The examiners all diagnosed depression associated with physical disabilities and post-service life stressors.  The Veteran never discussed a lack of malaria medication and use of mosquito nets with the examiners who appropriately found no relationship of the delusions to an aspect of service. 

The Board considered and assigned some weight to the records of counseling at the Vet Center and the observations, diagnosis, and opinions offered by the Vet Center counselor.   The counselor is competent by education and experience to evaluate mental health symptoms.  The Board places significantly less weight on his diagnosis and conclusions for the following reasons. 

The counselor contends that his conclusion warrant greater weight because they are derived from a superior therapeutic relationship that permitted the Veteran to express himself more freely without apprehension of authority.  The Board does not agree.   The counselor has demonstrated that he appropriately is a veteran's advocate.  In his July 2010 letter, he did not discuss the interviews in 2006 which involved only benefits related petitions.  The counselor noted that the Veteran was benefits oriented and did not wish to engage in mental health counseling.  The treatment program was reinitiated also in response to a denial of compensation, not in pursuit of treatment for symptoms.  The majority of treatment was in group therapy with few observations regarding the Veteran's specific symptoms.  As the Veteran reported social isolation but felt comfortable in the groups, the treatment was no doubt beneficial but never directly addressed the Veteran's specific symptoms.  The Board finds very little in the records to support a robust "therapeutic relationship."  Moreover, the records of the three VA psychologists are very detailed in describing the Veteran's history and his particular symptoms.  The symptoms reported by the Veteran to these examiners are intimate, detailed, and consistent - far more so than noted by the counselor - and include all the contended traumatic events.  The Board finds no indications that the Veteran was intimidated or unable to fully explain his symptoms and experiences.  On the contrary, during these examinations the Veteran was not in an environment with other veterans or counselors who were discussing PTSD and combat experiences and where the Veteran may have felt intimidated not to provide compatible symptoms and reports of traumatic events.  The counselor notes that the Veteran has a full range of PTSD symptoms related to the events, yet none of the clinical notes show any supporting observations.  For example, there are no notes associating nightmares, interrupted sleep, irritability, or social isolation in any way connected to events in service.  Other examiners noted specifically that the very infrequent recurrent thoughts of Vietnam were normal reactions but not contributory to the disorders.  Rather, the counselor's conclusions are based primarily on the Veteran's presence in Vietnam and his current symptoms but not on any analysis of the symptoms or their relationship to the events.   

Furthermore, VA appropriately requires an initial diagnosis of mental disorders to be made by a psychiatrist or doctoral-level psychologists or mental health professionals under their close supervision.  VA Benefits Manual, III.iv.3.D.18.d.  The counselor's records do not indicate this level of supervisory review.  

The Board considered the counselor's contention that the Veteran has a higher risk of developing PTSD because of his low military entrance aptitude scores.  The source of the information was not provided in sufficient detail for the Board to locate and review the cited studies.  Regardless, the outcome in this case is that the Veteran's current symptoms do not support a diagnosis of PTSD or that his delusional and depressive symptoms are related to service.  The degree of risk is not relevant when substantial and detailed evaluations have not found a current disorder.  

The Board concludes that the lay evidence provided by the Veteran's sisters is competent and credible because their observations do not require medical expertise and are consistent with the treatment records except for the dates of onset of the behavior.  However, whether changes in behavior such as mood and social withdrawal constitute a psychiatric disorder associated with distant events requires medical expertise.  The discharge physical examination and a 1984 VA examination are silent for any reports by the Veteran or observation by the examiner of symptoms of depression, anxiety, or other mental or behavioral problems.  Later medical examiners clearly associated the symptoms to pain and discomfort from many physical disorders.  The Board provides less probative weight to the sisters' lay evidence of a continuity of symptoms and the suggestion that they were related to unspecified experiences in service.  

The great weight of the credible and probative evidence demonstrates that the Veteran's current depression and delusion disorders first manifested many years after service and are not related to his active service and that he does not have a current diagnosis of PTSD.  As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for an acquired psychiatric disorder including PTSD and depression is denied.  

REMAND

Bilateral Cataracts

At the time of the service entrance examination, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  Only such conditions as are recorded in examination reports are considered as "noted."  
38 C.F.R. § 3.304(b)(2011).  When determining whether a defect, infirmity, or disorder is "noted" at entrance into service, supporting medical evidence is needed.  Crowe v. Brown, 7 Vet. App. 238 (1994).

To rebut the presumption of sound condition, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service. The appellant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches. VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153(West 2002); 38 C.F.R. § 3.306(a)(2011).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence in the record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).

Service treatment records showed that the Veteran underwent an induction physical examination in February 1968.  The Veteran reported that he wore corrective lenses for distant and near vision.  Uncorrected visual acuity was 20/400 on the right and 20/70 on the left correctible to 20/70 and 20/20 respectively.  All further acuity measurements herein will be expressed as right then left eye measurements.  The Veteran did not report and the examining physician did not note any other eye defects, symptoms, or disorders.  The Veteran began active duty service in early July 1968.  Two days after the start of active duty, the Veteran was examined by an optometrist who measured uncorrected visual acuity as 20/400 and 20/200 correctable to 20/60 and 20/50.  The optometrist also noted cataract formation bilaterally.  The Veteran continued basic training. 

Upon arrival at advanced infantry training, the Veteran was examined in a base ophthalmology clinic.  The examiner measured visual acuity as 20/400 and 20/200 correctable to 20/30 and 20/25.  The examiner also noted nuclear and posterior polar opacities and diagnosed congenital cataracts.  The examiner assigned a physical profile of two for the eyes which imposed some restrictions in the Veteran's training in certain military occupations.  One month later, the Veteran reported for training as a watercraft transportation operator and was deployed for a one year tour of duty in Vietnam.  

On his return from overseas in March 1970, the Veteran underwent another examination at an ophthalmologic clinic.  An examiner did not note visual acuity measurements but indicated that no change to the refraction was necessary.  The examiner noted punctate cataracts bilaterally.  In another undated examination, the examiner noted uncorrected visual acuity as 20/400 and 20/200 correctable to 20/30 and 20/25 with bilateral central cataract formation that the examiner noted to be interfering with vision.  The examiner recommended a profile of three or four for the eyes because of the cataracts indicating the need for significant or drastic limitations of duty that may be disqualifying for further service.   On a June 1970 discharge physical examination, uncorrected visual acuity was measured as 20/50 bilaterally correctable to 20/25 and 20/20 but with the same refraction.   

Records of VA outpatient treatment in 1979 and a VA examination in 1984 are silent for any eye treatment or visual acuity testing.  The earliest post-service acuity measurement was in October 1989 when an examiner noted no history of eye injury, infection, or surgery but noted the Veteran's report of blurred distance vision on the right and problems with night driving.  On examination, corrected vision was 20/50 and 20/25 with bilateral cataracts.  The Veteran's vision was periodically monitored at a VA clinic in 1990 and he underwent a right cataract extraction and lens implant in January 1999.  In an April 2009 RO hearing the Veteran reported that he underwent laser treatments of an eye in the 1990s.  VA outpatient treatment records continued to show periodic vision examinations through 2009.  No complications were noted with the lens implant on the right and the left cataracts were noted as not impairing visual acuity.  In a June  2012 Board hearing, the Veteran testified that he never noticed that the cataracts had any impact on his vision during his active duty service and not prior to 1991 when the right side cataract was in the center of the field of view and required extraction.  

Although a sufficiently detailed eye examination was not performed during the general induction examination in February 1968, two days after the start of active duty an optometrist noted the presence of bilateral cataracts.  Therefore, as the claimed disorder was noted at the time of entry on active duty, the presumption of a sound condition and the presumption of aggravation do not attach.  

There is evidence both for and against an increase in disability associated with the cataracts that were diagnosed in service as congenital.  The Veteran consistently displayed significantly deficient uncorrected distant and near vision on entry and during service, notwithstanding the apparent but unlikely improvement noted by a general physical examiner in the June 1970 discharge examination.  It is possible that this notation was a corrected vice uncorrected measurement.  Corrected vision remained relatively constant with some improvement with new refractive lenses.   The Veteran provided lay testimony that he did not notice that his cataracts interfered with his vision during service.  On the other hand, there is some evidence that the cataracts caused an increase in disability as the examiner in March 1970 noted an increase in the profile category from two to three to four.  As cataracts are an abnormality that can become more severe over time, a medical opinion is necessary to determine whether the evidence shows an increase in severity of the congenital disorder and if so whether the increased was caused by aggravation from military service or was a natural progression of the disease.  
 
Bilateral Hearing Loss

A rating for hearing loss is determined by an application of the rating schedule to the numeric designations assigned based on audiometric test results. Lendenmann v. Principi, 3 Vet. App. 345 (1992).  To evaluate the degree of disability from defective hearing, the Rating Schedule establishes 11 auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness. These are assigned based on a combination of the percent of speech discrimination (Maryland CNC) and the puretone threshold average, as contained in a series of tables within the regulations. The puretone threshold average is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four. 38 C.F.R. § 4.85 (2005). These averages are entered into a table of the rating schedule to determine the auditory acuity level of each ear (Table VI), and these auditory acuity levels are entered into another table of the rating schedule to determine the percentage disability rating (Table VII). 38 C.F.R. § 4.85 (2011).
 
An alternative method of rating exceptional patterns of hearing impairment is set forth in 38 C.F.R. § 4.86 (2011), but none of the veteran's test results meets the criteria for application of this alternative method.
 
The RO received the Veteran's claim for a compensable rating in November 2007.  Earlier treatment records showed that the Veteran had a history of organic ear problems and corrective surgery.  The most recent hearing acuity examinations prior to the claim were in May and June 1999.  VA outpatient records showed periodic follow up ear examinations and the use of hearing aids but without testing sufficient for rating purposes. 

The Veteran underwent VA or private hearing acuity examinations in April 2008 and July 2009 and a private examination in August 2009.  The results were as follows: 

Examination 
 Date
Source
Ear
Puretone Threshold
Average (Decibels)
Speech Discrimination
Percent
Table VI
Result 
Table VII
Result
April 2008
VA
R
L
40
52.5
100
92
I
I
zero
July 2009 
VA 
R
L
41.25
53.75
96
96
I
I
zero
August 2009
private
R
L
48.75
57.5
88
92
I
I
zero

In a July 2012 Board hearing, the Veteran reported that his loss of hearing acuity had become more severe in the past two years and that he had received new hearing aids from a VA clinic during that period of time.  When a veteran claims that his condition is worse than when originally rated, and when the available evidence is too old for an evaluation of the claimant's current condition, VA's duty to assist includes providing him with a new examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992); Weggenmann v. Brown, 5 Vet. App. 281 (1993); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  In this case, the most recent examinations are over three years old.  The trend of audiometric data suggests a deterioration of hearing acuity, and the Veteran has provided credible lay evidence of an increase in disability.  Therefore, a current examination is necessary to decide the claim.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the claims file to a VA examiner qualified to assess cataracts.  Request that the examiner review the claims file including the records of eye examinations in service and post-service cataract treatment and provide an opinion whether the cataracts noted in July 1968 underwent an increase in disability during service, and if so, whether that increase was aggravation by any aspect of service or was the normal progression of the disorder. 

2.  Schedule the Veteran for a VA hearing acuity examination.   Request that the examiner review the claims file and note the review in an examination report.  Request that the examiner perform audiometric testing for rating purposes and note the Veteran's reports of the impact of his hearing acuity on his occupation, if any, and on his daily activities.  If an opinion cannot be provided, the examiner must provide the reasons and indicate if any additional evidence could be obtained sufficient to provide an opinion.  

3.  Review the claims file to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.  Then, readjudicate the claims for service connection for bilateral cataracts and for a compensable rating for bilateral hearing loss.  If any benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the appellant and her representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The purpose of this remand is to assist the appellant with the development of his claim.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2011).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


